LatimeR, Judge
(concurring in part and dissenting in part) :
I concur in part and dissent in part.
I am in full agreement with my associates that accused’s conviction for larceny under Article 121 of the Code, 10 USC § 921, cannot stand, and accordingly that a redetermination of his sentence is required. However, as I pointed out in my concurring and dissenting opinion in United States v- Oakley, 7 USCMA 733, 23 CMR 197, I cannot agree that it is necessary to convene a new court for that purpose. I would return the record to The Judge Advocate General of the Navy for reference to a board of review, which may reassess a sentence appropriate for the outstanding conviction of unlawful entry.